Citation Nr: 0306025	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for an 
increase.  The veteran was notified of this action by a 
letter in October 2000.  The veteran testified at a hearing 
at the RO in May 2001.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks 
and nightmares; chronic sleep disturbances; hypervigilence; 
difficulty dealing with stress; difficulty with social 
interaction; and social isolation, all resulting in moderate 
to severe social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2002).








REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in January 
2003, the Board sent a letter to the veteran explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to his claim.  He 
has only referenced VA treatment, and those records were 
obtained. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination 
most recently in July 2001.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his PTSD since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, which consists of the 
veteran's contentions; VA outpatient records for treatment 
between 1998 and 2001; and the reports of VA examinations 
conducted in June 1998, August 2000, and July 2001.  Although 
the Board has reviewed the complete record, to obtain an 
accurate history of the veteran's psychiatric disorder, it is 
the current status of his disability, as discussed below, 
that is pertinent here.  The Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
but it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the appellant 
or on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.


Upon VA examination in August 2000 and in July 2001, a Global 
Assessment of Functioning (GAF) score of 45 was assigned.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  The recent VA 
outpatient treatment records also show GAF scores in this 
range.

The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, but 
this is clearly not the veteran's situation.  The evidence 
shows serious occupational and social impairment, with 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to many of the symptoms listed as the criteria 
for a 70 percent rating.

Besides having PTSD, the veteran now has dementia and 
physical limitations.  When examined in July 2001, the 
examiner opined that the veteran's dementia was due to the 
confluence of the veteran's post-service closed head injury 
along with contributions from a history of heavy alcohol 
consumption, although it is not possible to ferret out the 
exact extent of contribution from each of these factors.  The 
examiner further noted that the veteran's chronic psychiatric 
illness also likely contributed to a lesser extent than the 
other two factors, as well as age, in the veteran's cognitive 
dysfunction.  Moreover, the predominant factor affecting the 
veteran's daily functioning appeared to be physical 
limitations, PTSD, and cognitive disorder, in that particular 
order.

The RO primarily denied this claim based on the conclusion 
that the veteran's impairment is due "in greater part" to 
his dementia, rather than the service-connected PTSD.  The 
opinion from the VA examiner establishes otherwise.  The 
examiner stated that the symptoms of the veteran's PTSD 
affect his functioning more than the symptoms of his 
dementia.  Moreover, the dementia is possibly due, at least 
in part, to several years of chronic psychiatric illness.  
Any reasonable doubt as to whether the veteran's impairment 
is due to service-connected versus nonservice-connected 
conditions must be resolved in his favor.  The medical 
evidence provides such a reasonable doubt in this case.

The veteran is not continuously suicidal or homicidal.  
However, he clearly experiences a history of having suicidal 
thoughts.  Even though he has no current or specific plans of 
suicidal attempts, the fact remains that he has had such 
thoughts.  He has reported feeling very mad at people, and 
gets angry very easily.

The veteran's psychiatric symptoms have resulted in some 
social isolation.  He reports a very limited social life and 
few friends, if any.  The veteran's PTSD symptoms include 
mood disturbances such as severe depression, anxiety, 
irritability, chronic sleep disturbances, and hypervigilence.  
He experiences sleep disturbances despite his compliance with 
a Trazadone prescription at bedtime.  The veteran has 
documented deficiencies in family relations and home life.  
He has been divorced for over 30 years.  Although he has 
maintained a relationship with his son and daughter, it has 
been problematic, given his reports that he had serious 
conflicts with his family.  The veteran has documented 
deficiencies in the work environment, although he had been 
able to maintain employment as a plumber until he was 
involved in an automobile accident in 2000, when he incurred 
hip, knee, and back injuries.  Given the difficulties of 
mobility, the veteran has not been able to maintain 
employment; however, the Board notes that such inability is 
not due solely to his PTSD but attributed more to the 
veteran's physical limitations resulting from the car 
accident.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as impaired speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, the Board concludes that the objective medical 
evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.7.  The GAF score of 45 assigned 
in 2000 and 2001 supports this conclusion.  That score 
reflects "serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent or higher disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating.  The medical evidence shows a 
consistent level of disability, and consequently a 70 percent 
rating is warranted.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  Although he has some 
impairment of memory, as well as some cognitive impairment, 
such symptoms have been attributed to either a past history 
of alcohol abuse or dementia.  As discussed in more detail 
above, although it is possible that some cognitive impairment 
is due to the veteran's PTSD, it must be acknowledged that 
part is due to nonservice-connected conditions.  Even if some 
cognitive impairment is due to PTSD, the fact that he has one 
symptom required for a 100 percent rating does not mean that, 
overall, the severity of his psychiatric condition is such 
that it warrants a total rating.  He does not meet the other 
criteria for such a rating.  He does not experience 
persistent delusions or hallucinations, and he has not 
exhibited inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of 
disorientation.  He communicates normally and adequately.  He 
is not in persistent danger of hurting himself or others.  He 
does not have total social impairment.  He has at least 
minimal contact with others since he mostly eats out at a 
neighborhood restaurant.  He has very few friends and is on 
speaking terms with people around his apartment.  He does 
have deficiencies in these areas, as discussed above, but the 
fact remains that he has been able to maintain some form of 
relationship with his children, as well as his grandchildren.  
As indicated above, his employment ceased due to physical 
injuries received in an accident - not due to psychiatric 
symptomatology.  Therefore, a higher rating is not warranted.



ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

